                            United States District Court
                          Western District of North Carolina
                                 Statesville Division

 JOHNNY RASH O/B/O SHELLY RASH,           )              JUDGMENT IN CASE
                                          )
                 Plaintiff,               )             5:19-cv-00163-MR-WCM
                                          )
                    vs.                   )
                                          )
 ANDREW SAUL,                             )
 Commissioner of Social Security,         )
                                          )
                Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 16, 2020 Order.

                                               November 16, 2020




      Case 5:19-cv-00163-MR-WCM Document 21 Filed 11/16/20 Page 1 of 1
